This is a proceeding in error to review the action of the trial court in overruling a motion to vacate and set aside an order of sale of real estate in a foreclosure proceeding, and it now comes on to be heard upon motion to dismiss the appeal.
Since the case was lodged in this court, the land involved has been sold under judgment of the court below in another action for the foreclosure of a prior mortgage, in which said last-mentioned proceeding the parties hereto were made parties and their rights fully determined.
The appeal in this case, therefore, involves only a moot question of law; and the motion to dismiss is sustained.McCullough v. Gilcrease, 40 Okla. 741, 141 P. 5, and cases there cited.
All the Justices concur. *Page 231